                             UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF WISCONSIN


ESTATE OF RUTH FREIWALD, et al.,
                         Plaintiff(s),

                            v.                             TELEPHONE SCHEDULING CONFERENCE
                                                                     Case No. 18-C-896
ADEYEMI FATOKI, et al.,
                                      Defendant(s).


HONORABLE WILLIAM C. GRIESBACH presiding                                          Time Called: 9:32 a.m.
Proceeding Held: December 2, 2020                                              Time Concluded: 9:37 a.m.
Deputy Clerk: Cheryl                                                                     Tape: 120220

Appearances:

    Plaintiff(s):      Dixon R. Gahnz and Nicole Auerbach

    Defendant(s):      Maria Schneider on behalf of Adeyemi Fatoki
                       Andrew Roth on behalf of Emily Blozinski, Correct Care Solutions, LLC, and Jessica
                       Jones

The parties request an August, 2021 trial date. The parties are concerned with Covid restrictions and states that
August also work for all counsel’s trial calendar. The parties anticipate an 8-day trial.

The Court sets the final pretrial and jury trial.
Final pretrial will be held July 16, 2021 at 1:30 p.m.
Jury trial will be held August 16, 2021 at 8:30 a.m.




                Case 1:18-cv-00896-WCG Filed 12/02/20 Page 1 of 1 Document 139
